Exhibit 10.13 
 CYTRX CORPORATION
2008 STOCK INCENTIVE PLAN
GRANT NOTICE
We are pleased to inform you that you have been awarded the following Stock
Option (the "Option") under the CytRx Corporation 2008 Stock Incentive Plan (the
"Plan") on the following terms:
Name of Participating Optionee:
 
Grant No.
[Daniel J.Levitt, M.D., Ph.D.];
[Steven A. Kriegsman]
 
 
   
Total Number of Shares Awarded:
 [___] Non-Qualified Stock Options
   
Exercise price:
$
     
Grant date:
           
Vesting Schedule:
Unless the exercisability of the Option is accelerated in accordance with the
Plan, the Option shall vest (become exercisable) in thirty-six (36) equal
monthly installments, beginning on the one-month anniversary of the Date of
Grant. Under certain conditions specified in Section 1 of the Stock Option
Agreement, any and all unvested options in this Grant No. _____ shall become
immediately exercisable.
 
   

The shares are awarded under and governed by the terms and provisions of the
Plan and the Stock Option Agreement attached to and made a part of this Notice. 
Unless otherwise defined, defined terms used in this Notice and the attached
Agreement have the meanings ascribed to them in the Plan.
A copy of the Plan accompanies this Notice and the attached Stock Option
Agreement.
 

  CYTRX CORPORATION          
 
By:
/s/ STEVEN A. KRIEGSMAN       Steven A. Kriegsman       Title: Chairman and
Chief Executive Officer        [in the case of Daniel Levitt, M.D., Ph.D]; [John
Y. Caloz, Chief Financial Officer in the case of Steven A. Kriegsman]  

 
 



--------------------------------------------------------------------------------

CYTRX CORPORATION
2008 STOCK INCENTIVE PLAN


STOCK OPTION AGREEMENT
(INCENTIVE AND NONSTATUTORY STOCK OPTIONS)


Pursuant to the CytRx Corporation (the "Company") 2008 Stock Incentive Plan (the
"Plan"), the Company hereby grants you a Stock Option to purchase, on the terms
and conditions set forth in your Stock Option Grant Notice ("Grant Notice") and
this agreement (this "Option Agreement"), the number of shares of the Company's
Common Stock indicated in your Grant Notice at the exercise price per share
indicated in your Grant Notice. Defined terms not explicitly defined herein but
defined in the Plan shall have the same definitions as in the Plan.
The details of your option are as follows:
1.            VESTING. Subject to acceleration of vesting as provided in the
Plan and to the limitations contained herein, your option shall vest (become
exercisable) as provided in your Notice of Award; provided, that your option
shall immediately vest in full upon FDA marketing approval of the Company's lead
product candidate, aldoxorubicin; and provided further, that your option shall
immediately vest in full upon the termination of your employment (i) by the
Company without "Cause", upon your resignation with "Good Reason" as defined in
the Employment Agreement dated __________ between the Company and you (the
"Employment Agreement") or (ii) due to your death or by the Company by reason of
your "Disability" as defined in the Employment Agreement.
2.            NUMBER OF SHARES AND EXERCISE PRICE. The number of shares of
Common Stock subject to your option and your exercise price per share referenced
in your Grant Notice may be adjusted from time to time for capitalization
adjustments, as provided in the Plan.
3.            METHOD OF PAYMENT. The Exercise Price may be paid to the Company
(i) in cash or cash equivalent; or (ii) in any other method of Consideration
acceptable to the Board pursuant to the Plan.
4.            WHOLE SHARES. You may exercise your option only for whole shares
of Common Stock.
5.            SECURITIES LAW COMPLIANCE. Notwithstanding anything to the
contrary contained herein, you may not exercise your option unless the shares of
Common Stock issuable upon such exercise are then registered under the
Securities Act or, if such shares of Common Stock are not then so registered,
the Company has determined that such exercise and issuance would be exempt from
the registration requirements of the Securities Act. The exercise of your option
must also comply with other applicable laws and regulations governing your
option, and you may not exercise your option if the Company determines that such
exercise would not be in material compliance with such laws and regulations.
6.            TERM. You may not exercise your option before the commencement of
its term or after its term expires. The term of your option commences on the
Date of Grant and expires at 5:00 P.M., Pacific Time, on the day immediately
prior to the tenth anniversary of the Date of Grant, subject to earlier
termination as provided in the Plan in the event of termination of your Service
for "Cause" as defined in the Employment Agreement; provided, that in the event
of the termination of your employment (i) by the Company without "Cause", upon
your resignation with "Good Reason" as defined in the Employment Agreement or
(ii) due to your death or by the Company by reason of your "Disability" as
defined in the Employment Agreement, your option shall remain exercisable
thereafter for its full term.
7.        EXERCISE.
(a)            You may exercise the vested portion of your option during its
term by delivering a written Notice of Exercise to the Secretary of the Company
at the principal executive offices of the Company, in substantially the form
attached hereto as Exhibit A, or such other form as the Committee may approve,
together with such additional documents as the Company may then require.
(b)            If your option is an incentive stock option, by exercising your
option you agree that you will notify the Company in writing within fifteen days
after the date of any disposition of any of the shares of the Common Stock
issued upon exercise of your option that occurs within two (2) years after the
date of your option grant or within one (1) year after such shares of Common
Stock are transferred upon exercise of your option.
8.            TRANSFERABILITY. The transferability provisions contained in the
Plan are incorporated into and made a part of this Option Agreement.
9.            OPTION NOT A SERVICE CONTRACT. Pursuant to the Plan, your option
is not an employment or service contract, and nothing in your option shall be
deemed to create in any way whatsoever any obligation on your part to continue
in the employ of the Company or an Affiliate, or of the Company or an Affiliate
to continue your employment. In addition, nothing in your option shall obligate
the Company or an Affiliate to continue any relationship that you might have as
a Director or Consultant.

--------------------------------------------------------------------------------

10.            WITHHOLDING OBLIGATIONS.
(a)            At the time you exercise your option, in whole or in part, or at
any time thereafter as requested by the Company, you hereby authorize
withholding from payroll and any other amounts payable to you, and otherwise
agree to make adequate provision for (including by means of a "cashless
exercise" pursuant to a program developed under Regulation T as promulgated by
the Federal Reserve Board to the extent permitted by the Company), any sums
required to satisfy the federal, state, or local withholding obligations of the
Company or an Affiliate, if any, which arise in connection with your option.
(b)            Upon your request and subject to approval by the Company, in its
sole discretion, and compliance with any applicable conditions or restrictions
of law, the Company may withhold from fully vested shares of Common Stock
otherwise issuable to you upon the exercise of your option a number of whole
shares of Common Stock having a Fair Market Value, determined by the Company as
of the date of exercise, not in excess of the minimum amount of tax required to
be withheld by law. If the date of determination of any tax withholding
obligation is deferred to a date later than the date of exercise of your option,
share withholding pursuant to the preceding sentence shall not be permitted
unless you make a proper and timely election under Section 83(b) of the Code,
covering the aggregate number of shares of Common Stock acquired upon such
exercise with respect to which such determination is otherwise deferred, to
accelerate the determination of such tax withholding obligation to the date of
exercise of your option. Notwithstanding the filing of such election, shares of
Common Stock shall be withheld solely from fully vested shares of Common Stock
determined as of the date of exercise of your option that are otherwise issuable
to you upon such exercise. Any adverse consequences to you arising in connection
with such share withholding procedure shall be your sole responsibility.
(c)            You may not exercise your option unless the tax withholding
obligations of the Company and any Affiliate are satisfied.  Accordingly, you
may not be able to exercise your option when desired even though your option is
vested, and the Company shall have no obligation to issue a certificate for such
shares of Common Stock or release such shares of Common Stock from any escrow
provided for herein.
11.            NOTICES. Notices and communications under this Option Agreement
must be in writing and either personally delivered or sent by registered or
certified United States mail, return receipt requested, postage prepaid. 
Notices to the Company must be addressed to:
CytRx Corporation
Attention:  Corporate Secretary
11726 San Vicente Boulevard
Suite 650
Los Angeles, California 90049


or any other address designated by the Company in a written notice to the
Optionee.  Notices to the Optionee will be directed to the address of the
Optionee then currently on file with the Company, or at any other address given
by the Optionee in a written notice to the Company.


12.            PLAN.  The terms contained in the Plan are incorporated into and
made a part of this Option Agreement and this Option Agreement shall be governed
by and construed in accordance with the Plan.  In the event of any actual or
alleged conflict between the provisions of the Plan and the provisions of this
Option Agreement, the provisions of the Plan shall be controlling and
determinative; provided, however, that the accelerated vesting and exercise
period set forth in sections 1 and 6 of this Option Agreement shall prevail over
any contrary provision in the Plan.
[SIGNATURE PAGE FOLLOWS]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, CytRx Corporation, acting by and through its duly authorized
officers, has caused this Option Agreement to be executed, and the Optionee has
executed this Option Agreement, all as of the day and year first above written.
CYTRX CORPORATION
[DANIEL J. LEVITT, M.D., Ph.D.]; [STEVEN A. KRIEGSMAN]
       
   /s/   [__________________________]                                                                 
 /s/ [__________________________]
Steven A. Kriegsman
       Optionee
       Chairman and Chief Executive Officer
 [in the case of Daniel Levitt, M.D., Ph.D.]; [John Y. Caloz, Chief Financial
Officer, in the case of Steven A. Kriegsman]
 




--------------------------------------------------------------------------------

EXHIBIT A


NOTICE OF EXERCISE OF OPTION TO PURCHASE
COMMON STOCK OF
CYTRX CORPORATION




Name _________________________________  
Address:________________________________  
_________________________________  
Tax I.D. No.:  
Date _________________________________  


CytRx Corporation
Attention:  Corporate Secretary
11726 San Vicente Boulevard
Suite 650
Los Angeles, California 90049


Re:            Exercise of Stock Option


Gentlemen:


I elect to purchase ______________ shares of Common Stock of CytRx Corporation
(the "Company") pursuant to the CytRx Corporation Stock Option Agreement dated
_____________ and the CytRx Corporation 2008 Stock Incentive Plan.  The purchase
will take place on the Exercise Date which will be (i) as soon as practicable
following the date this notice and all other necessary forms and payments are
received by the Company, unless I specify a later date (not to exceed 30 days
following the date of this notice) or (ii) in the case of a Broker-assisted
cashless exercise (as indicated below), the date of this notice.
On or before the Exercise Date, I will pay the full exercise price in the form
specified below (check one):

[ ] Cash Only:   by delivering a check to the Company for $___________.




[ ] Cash From Broker: by delivering the purchase price from
_______________________, a broker, dealer or other "creditor" as defined by
Regulation T issued by the Board of Governors of the Federal Reserve System (the
"Broker").  I authorize the Company to issue a stock certificate in the number
of shares indicated above in the name of the Broker in accordance with
instructions received by the Company from the Broker and to deliver such stock
certificate directly to the Broker (or to any other party specified in the
instructions from the Broker) upon receiving the exercise price from the Broker.




[ ] Pursuant to a Net Exercise Arrangement




[ ] Other Company Shares:   by delivering for surrender other shares of the
Company's Common Stock that I have owned for at least six months (or such other
longer or shorter period of time required to avoid a charge to earnings for
financial accounting purposes) having a fair market value at the time of receipt
by the Company equal to not less than the exercise price



On or before the Exercise Date, I will pay any applicable tax withholding
obligations by delivering a check to the Company for the full tax-withholding
amount.
Please deliver the stock certificate to me (unless I have chosen to pay the
purchase price through a broker).
Very truly yours,






_________________________________




AGREED TO AND ACCEPTED:


CYTRX CORPORATION




By: ___________________________________


Title: __________________________________


Number of Option Shares
Exercised: ______________________________


Number of Option Shares
Remaining: _____________________________


Date: _________________________________

